Citation Nr: 1222228	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  10-13 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to status as a Veteran for purposes of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1972 to March 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 administrative decision by the Department of Veterans Affairs (VA) Oakland, California Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing has been associated with the claims folder.

In the decision below, the Board finds that the Veteran is entitled to status as a veteran.  As the RO found that he was not entitled to such status, it never adjudicated his claims that gave rise to this appeal.  Thus, the issues of entitlement to service connection for bilateral hearing loss and tinnitus and entitlement to nonservice-connected pension benefits have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had active service from December 1972 to March 1976.  

2.  Though the Veteran's DD-214 lists an incorrect birth date and Social Security Number, the Veteran has presented sufficient evidence to show that he is entitled to status as a veteran.  


CONCLUSION OF LAW

The criteria for basic eligibility to qualify for Veteran status for purposes of entitlement to VA benefits have been met. 38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to qualify for VA benefits, an appellant must demonstrate that he had the status of a veteran.  Struck v. Brown, 9 Vet. App. 145, 152 (1996); 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  A person seeking to establish veteran status must do so by a preponderance of the evidence; the benefit-of-the doubt doctrine is not applicable to that determination status.  Struck, 9 Vet. App. at 152; see also Laruan v. West, 11 Vet. App. 80 (1998) (overruled on other grounds by D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000)).

Only service department records can establish if and when a person had qualifying active service.  Venturella v. Gober, 10 Vet. App. 340, 341 (1997).  Service department findings are binding and conclusive upon VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F. 3d 747, 749 (Fed. Cir. 1997).

The case at bar originates with an April 2007 claim for benefits.  In that claim, the Veteran sought service connection for bilateral hearing loss and tinnitus as well as for nonservice-connected pension benefits.  In processing the Veteran's claim, the RO learned that the Veteran had not served under his correct Social Security Number.  A subsequent inspector general investigation revealed that the number under which the Veteran had served was actually a Social Security Number that belonged to another (now deceased) person.  The Veteran submitted updated records showing that his DD-214 had been changed to reflect the proper information, but the RO did not accept this document as the copy submitted was not certified.  

In reviewing the evidence here, the Board notes that (as the inspector general found) the Veteran's DD-214 reflects both an incorrect Social Security Number as well as an incorrect birth date.   

Despite this, the Board concludes that the Veteran has submitted sufficient evidence to show that he served on active duty and should be granted veteran status, as over the course of his appeal, the Veteran has adequately explained the discrepancies on his DD-214.  

In a September 2007 letter, the Veteran acknowledged that his service number does not match his Social Security Number.  He stated that he was given his service number for identification purposes by the military.  He also stated that he did not know at the time of enlistment that his birth date was actually in May, not April, 1955.  

In his May 2012 hearing, the Veteran described his time in the Army, including the dates of his enlistment and the particulars of his training and service.  He stated that when he was inducted, he did not know his Social Security Number, so he was given a generic number by the Army.  Though neither the Veteran nor the Army knew at the time, this generic number was actually a Social Security Number that was assigned to another person.  The Veteran stated that, as the Vietnam War was still ongoing at the time of his enlistment, he thought the Army was more concerned with enlisting him quickly than in making sure his paperwork was in order.  Further, with regard to his birth date, he stated that his father had told him that his birthday was in April and he did not learn his actual date of birth until he obtained his birth certificate years later.  Finally, the Veteran showed the Veterans Law Judge photographs of himself taken during his active service, showing him in uniform.  

The Veteran also submitted copies of an October 2009 DD-215.  This document revised the Veteran's DD-214 to list his correct Social Security Number and his date of birth.  

The Board finds the Veteran competent to offer statements and testimony regarding the particulars of his service and the reasons for the discrepancies on his DD-214.  The Board also finds the Veteran's statements and testimony to be credible.  Notably, the Veteran has always been consistent in describing both the length of time that he was in service, where he served during that active service, and the specific events that took place in his active service.  These descriptions all match the objective evidence of record.  While the RO did not accept the Veteran's DD-215 as proof because it was not a certified copy, the Board finds that this document, when read in concert with the other developed evidence, makes it clear that the Veteran served in the Army and is entitled to Veteran status.  

Despite having found that the Veteran is entitled to status as a veteran, the Board is not able to take further action on his original claims.  As noted above, as the RO determined that the Veteran was not entitled to status as a veteran, it did not adjudicate the claims that he made in April 2007 (i.e. entitlement to service connection for bilateral hearing loss and tinnitus and entitlement to nonservice-connected pension benefits).  As the RO has not taken any action with regard to these claims, the Board may not adjudicate them in the first instance.  However, the Board refers these claims back to the RO in order that the Veteran's claims may now proceed.  


ORDER

Entitlement to status as a Veteran for purposes of VA benefits is granted.



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


